IN THE SUPREME COURT OF TEXAS

                                 No. 08-0165

                    IN RE  OFFICE OF THE ATTORNEY GENERAL

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for temporary relief, filed  February
29, 2008, is granted in part.  The Temporary  Restraining  Order  and  Order
Setting Hearing for Temporary Orders signed February 25, 2008, in Cause  No.
05-20254, styled In the Matter of  Office  of  the  Guardian  Ad  Litem  and
Office of the Attorney General  of  Texas  and  in  the  interest  of  Minor
Children, in the 301st District Court of Dallas  County,  Texas,  is  stayed
pending further order of this Court.   The  remainder  of  the  motion  will
remain pending before this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of mandamus on or before 12:00 p.m., March 7, 2008.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.



            Done at the City of Austin, this February 29, 2008.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk